HARLINGTON WOOD, Jr., Senior Circuit Judge,
concurring.
The majority opinion lays out the law concisely, and I have no quarrel with the results reached on the facts in this particular case. My only limited concern is that this case not be too strictly applied by some so as to unjustifiably limit the reasonable flexibility we have allowed in the past. It is not disputed that an employee may present claims “like or reasonably related to the allegations of the charge and growing out of such allegations.” It is advisable to remember that this standard, as described by Judge Cummings in Babrocky v. Jewel Food Co., 773 F.2d 857, 864 (7th Cir.1985), is “a liberal one in order to effectuate the remedial purposes of Title VII, which itself depends on lay persons, often unschooled, to enforce its provisions.” The problem, as this court found in Babrocky, 773 F.2d at 863, involves something more in the nature of a condition precedent and not the stricter requirements of subject matter jurisdiction. I hope our opinion will not be misinterpreted as holding that there can never be a factual situation where retaliation can be seen as reasonably related to age discrimination. I do not read Steffen v. Meridian Life Insurance Co., 859 F.2d 534, 544-45 (7th Cir.1988), cert. denied, 491 U.S. 907, 109 S.Ct. 3191, 105 L.Ed.2d 699 (1989), as mandating a strict technical determination. Checking the right box on the EEOC form is not the only criteria. It is enough, as suggested in Steffen, 859 F.2d at 544-45, that a reasonable person might merely be able to infer retaliation from the charge allegations. The precise discrimination words do not have to be used as illustrated by Jenkins v. Blue Cross Mutual Hospital Insurance, Inc., 538 F.2d 164 (7th Cir.) (en banc), cert. denied, 429 U.S. 986, 97 S.Ct. 506, 50 L.Ed.2d 598 (1976). In the factual situation of that case, race and sex discrimination were found to be reasonably related. Our opinion should not be given a “crabbed interpretation” as Babrocky found had been given in Jenkins by another district court.